                                    1   ANTHONY J. POIDMORE (SBN 51346)
                                        apoidmore@justice4you.com
                                    2   CLAYEO C. ARNOLD, A PROFESSIONAL LAW CORPORATION
                                        865 Howe Avenue
                                    3   Sacramento, California 95825
                                        Telephone: (916) 924-3100
                                    4   Facsimile: (916) 924-1829
                                    5   Attorney for Plaintiff
                                        JAIME SCHMIDT
                                    6
                                    7   TIMOTHY G. YEUNG (SBN 186170)
                                        tyeung@sloansakai.com
                                    8   STEVE CIKES (SBN 235413)
                                        scikes@sloansakai.com
                                    9   SLOAN SAKAI YEUNG & WONG LLP
                                        555 Capitol Mall, Suite 600
                                   10   Sacramento, California 95814
                                        Telephone: (916) 258-8800
                                   11   Facsimile: (916) 258-8801
                                   12   Attorneys for Defendant
                                        SUPERIOR COURT OF CALIFORNIA,
                                   13   COUNTY OF SHASTA (erroneously sued herein as
                                        SHASTA COUNTY MARSHAL’S OFFICE)
SLOAN SAKAI LLP YEUNG & WONG LLP




                                   14
                                   15                              UNITED STATES DISTRICT COURT
         Attorneys at Law




                                   16                             EASTERN DISTRICT OF CALIFORNIA
                                   17
                                        JAIME SCHMIDT, DEBRA KNOWLES,                  Case No. 2:14-CV-02471-MCE-CMK
                                   18   ELIZABETH SAMPSON, AND RYAN
                                        HENRIOULLE,
                                   19                                                  STIPULATION AND PROTECTIVE ORDER
                                               Plaintiffs,                             REGARDING PRIVILEGED AND
                                   20                                                  CONFIDENTIAL INFORMATION
                                        v.
                                   21                                                  Date: January 10, 2019
                                        SHASTA COUNTY MARSHAL’S OFFICE                 Time: 2:00 p.m.
                                   22   AND JOEL DEAN,                                 Courtroom: 7
                                                                                       Judge: Hon. Morrison C. England, Jr.
                                   23          Defendants.
                                                                                       Complaint Filed: October 21, 2014
                                   24                                                  Trial Date: February 25, 2019
                                   25
                                   26
                                   27
                                   28
                                   30                                            -1-
                                             STIPULATION AND PROTECTIVE ORDER REGARDING PRIVILEGED AND CONFIDENTIAL
                                   31        INFORMATION; Case No. 2:14-CV-02471-MCE-CMK
                                    1          Pursuant to Local Rule 140(b), Defendant Superior Court of California, County of Shasta
                                    2   (“Defendant” or “Superior Court”) and Plaintiff Jaime Schmidt (“Plaintiff” or “Schmidt”) (collectively,
                                    3   the “Parties”) hereby stipulate and agree as follows:

                                    4          1.        A trial on Plaintiff’s ninth and tenth causes of action against Defendant for retaliation
                                    5   under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”) and California’s Fair
                                    6   Employment and Housing Act (“FEHA”) is scheduled to commence on February 25, 2019.
                                    7          2.        Depending on the scope of the allegations presented at trial (as will be determined by the
                                    8   Court’s rulings on the parties’ concurrently-filed motions in limine), the Parties may need to present
                                    9   evidence (including exhibits) containing confidential personnel information with regard to non-party
                                   10   employees subject to state and federal rights to privacy (hereinafter, “Confidential Personnel
                                   11   Information”).
                                   12          3.        Such Confidential Personnel Information may include records taken from the personnel
                                   13   files of non-party employees who have not waived or otherwise elected to forego any claimed right of
SLOAN SAKAI LLP YEUNG & WONG LLP




                                   14   privacy to said information as well as documents reflecting or relating to internal complaints lodged by
                                   15   or against non-party employees as well as Defendant’s investigation into said complaints.
         Attorneys at Law




                                   16          4.        Accordingly, the Parties agree and request permission to redact from exhibits offered at
                                   17   trial qualifying as or containing such Confidential Personnel Information any identifying information
                                   18   with regard to non-party employees, including the employee’s name, date of birth, employee number or
                                   19   other similar identifying information. In the event the Court so orders, the Parties will also lodge
                                   20   unredacted copies of said exhibits under seal.
                                   21          5.        There is good cause and particularized need for the protective order proposed herein. The
                                   22   privacy rights of non-party employees would likely be harmed if documents (including documents from
                                   23   their personnel files) were left without any protection and presented to the jury for consideration.
                                   24   Consequently, courts regularly and frequently limit the disclosure of such highly confidential and
                                   25   sensitive personnel information. See, e.g., Knoll v. American Tel. & Tel. Co., 176 F.3d 359, 365 (6th Cir.
                                   26   1999) (affirming district court’s decision to limit access of defendant’s employees because “personnel
                                   27   files might contain highly personal information such as an individual’s unlisted address and telephone
                                   28   number, marital status, wage information, medical background, credit history (such as requests for
                                   30                                                        -2-
                                             STIPULATION AND PROTECTIVE ORDER REGARDING PRIVILEGED AND CONFIDENTIAL
                                   31        INFORMATION; Case No. 2:14-CV-02471-MCE-CMK
                                    1   garnishment of wages), and other work-related problems unrelated to plaintiff’s claims”); Grinzi v.
                                    2   Barnes, 2004 WL 2370639, at *3 (N.D. Cal. Oct. 20, 2004) (“The proper mechanism for an employer to
                                    3   use to protect an employee’s privacy interests in his personnel file is to obtain, either by stipulation or

                                    4   motion, a properly crafted protective order”).
                                    5          IT IS SO STIPULATED.
                                    6   Respectfully submitted,
                                    7
                                         Dated: December 13, 2018                          CLAYEO C. ARNOLD, A PROFESSIONAL LAW
                                    8                                                                  CORPORATION
                                    9
                                   10                                                By:                           /s/
                                                                                                         Anthony J. Poidmore
                                   11                                                             Attorney for Plaintiff Jaime Schmidt

                                   12
                                   13    Dated: December 13, 2018                              SLOAN SAKAI YEUNG & WONG LLP
SLOAN SAKAI LLP YEUNG & WONG LLP




                                   14
                                                                                     By:                     /s/
                                   15
                                                                                                        Steve Cikes
         Attorneys at Law




                                   16                                                Attorney for Defendant Superior Court of California,
                                                                                                      County of Shasta
                                   17                                            PROTECTIVE ORDER

                                   18          Per the Parties’ stipulation, and good cause appearing therefor, it is hereby ordered that the Parties

                                   19   are permitted to redact from exhibits offered at trial qualifying as or containing Confidential Personnel

                                   20   Information any identifying information with regard to non-party employees, including the employee’s

                                   21   name, date of birth, employee number or other similar identifying information. In the event the Court so

                                   22   orders, the Parties will also lodge unredacted copies of said exhibits under seal.

                                   23          IT IS SO ORDERED.

                                   24   Dated: December 30, 2018

                                   25
                                   26
                                   27
                                   28
                                   30                                                       -3-
                                             STIPULATION AND PROTECTIVE ORDER REGARDING PRIVILEGED AND CONFIDENTIAL
                                   31        INFORMATION; Case No. 2:14-CV-02471-MCE-CMK
